Dykman, J.
We cannot yield assent to the argument of the appellant on this appeal; on the contrary, we find all the findings of fact made by the trial judge sustained by sufficient proof, and upon such findings the decision does ample justice to all the parties. The agreement for a contingent fee was sufficient to impress an equitable lien upon the fund, and the judgment effectuates the lien, and enforces it. The pleadings in the action are voluminous, and the facts are numerous, and the findings of the trial judge are lengthy and numerous. They have all received careful attention and examination, but it seems unnecessary in this opinion to go over them in detail, as we concur in the findings and judgment. We find no error in the record, and the judgment should be affirmed, with costs.